UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Feds announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnams fundamentally oriented investment approaches are well suited for todays market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnams portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnams emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Performance summary (as of 6/30/13) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2013 Class IA: $8.51 Class IB: $8.49 Total return at net asset value George Barclays U.S. Putnam (as of Class IA Class IB Russell 1000 Aggregate Blended 6/30/13) shares* shares* Value Index Bond Index Index 6 months 8.52% 8.39% 15.90% –2.44% 8.30% 1 year 14.98 14.88 25.32 –0.69 14.44 5 years 17.55 16.15 38.11 28.78 41.64 Annualized 3.29 3.04 6.67 5.19 7.21 10 years 45.69 42.27 111.73 55.59 99.97 Annualized 3.83 3.59 7.79 4.52 7.18 Life 65.11 59.75 122.64 127.88 146.38 Annualized 3.36 3.14 5.42 5.58 6.13 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Reflects equity holdings and cash only. Allocations are represented as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers How did the fund perform during the first six months of 2013? Equity and bond markets diverged for most of the period. Stock prices, particularly in the United States, moved ahead, reaching milestone highs for some major indexes, before falling off in late May and June on fears of rising interest rates. Bond prices tended to move in the opposite direction, selling off across most market sectors as investors worried about when and how the Federal Reserve might begin to pull back on its stimulative, bond-buying program. The resulting run-up in stock prices and sell-off in bonds were reflected in a solid, single-digit gain for the fund, whose roughly 60%/40% allocation between equities and bonds achieved its objective of providing the upside growth potential of stocks, balanced by the risk protection of high-grade bonds. For the six months ended June 30, 2013, the fund finished roughly in line with its blended benchmark. The equity portion of the portfolio performed slightly under its benchmark, the Russell 1000 Value Index, its bias toward owning large, well-established companies detracting a bit, especially during the first three months of the year, when the cyclical rally in equities was at its height. While the bond portfolio’s absolute return was slightly negative, its tilt toward owning high-quality corporate debt helped it outperform its fixed-income benchmark, the Barclays U.S. Aggregate Bond Index, whose return was more influenced by the weaker performance of U.S. Treasuries. What more can you tell us about the fund’s bond portfolio? Our fixed-income portfolio is made up mainly of U.S. Treasuries, agency securities, and high-grade corporate bonds. We’ve been configuring the portfolio so as to de-emphasize Treasuries and agencies in favor of high-quality corporates, which have offered more attractive yield spreads. With the bond market struggling of late and not offering a lot of compelling opportunities, we actively trimmed some of our bond exposure and kept the proceeds of those sales invested in cash. This cash position lowered our bond exposure relative to the blended benchmark, which helped a bit, but the negligible returns offered by cash investments were a modest drag on the fund’s overall performance. What drove the performance of the equity portfolio? We prefer owning a lot of high-quality, mega-cap stocks in the equity portfolio, names that have well-established operations and typically deliver steady earnings growth. Conservative portfolios such as this tend to perform better in tougher markets, as we had late in the period, and don’t do as well when the market is surging, as it was in first quarter of 2013. For the full six-month period, the portfolio’s performance versus the Russell 1000 Value Index was helped by being underweight in the materials and energy sectors, which were two of the market’s weakest performers, given the slowing growth of most global economies. Opportune stock selection in the financials and telecommunication services sectors also provided a lift. On the flip side, the fund’s relative performance was hurt by security selection in the information technology sector, where out-of-benchmark picks in two underperforming names — one a major manufacturer of consumer electronics, the other an industry leader in enterprise storage — were among the biggest detractors. What is your outlook for the markets for the remainder of the year? In terms of business and economic fundamentals, we are generally constructive in our view of the markets. At the same time, however, we’ve seen equity valuations run up for a long while, which might tend to make one somewhat less inclined to play thematic or macroeconomic strategies, and focus more on fundamental, bottom-up, company-specific ideas, now that valuations are so stretched. Since fundamental analysis is how we run the fund in the first place, there is probably not a lot we would do to alter our current positioning on the equity side. While the threat of rising interest rates has injected some volatility into the bond markets recently, we don’t expect rates to suddenly spike but rather to continue to be range-bound for the near term. As a result, we believe the environment for corporate credit and other spread-sector bond categories may continue to be favorable. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. 2Putnam VT George Putnam Balanced Fund Your fund’s managers Portfolio Manager David M. Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Kevin F. Murphy joined Putnam in 1999 and has been in the investment industry since 1988. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.77 $5.06 $3.66 $4.91 Ending value (after expenses) $1,085.20 $1,083.90 $1,021.17 $1,019.93 Annualized expense ratio 0.73% 0.98% 0.73% 0.98% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT George Putnam Balanced Fund3 The fund’s portfolio 6/30/13 (Unaudited) COMMON STOCKS (60.6%)* Shares Value Banking (8.2%) Bank of America Corp. 109,900 $1,413,314 Bank of New York Mellon Corp. (The) 23,400 656,370 BB&T Corp. 20,000 677,600 Capital One Financial Corp. 12,900 810,249 Citigroup, Inc. 35,150 1,686,146 Comerica, Inc. 15,100 601,433 JPMorgan Chase & Co. 60,300 3,183,236 PNC Financial Services Group, Inc. 8,500 619,820 Regions Financial Corp. 56,100 534,633 State Street Corp. 17,600 1,147,696 U.S. Bancorp 38,900 1,406,235 Wells Fargo & Co. 31,400 1,295,878 Basic materials (1.4%) Alcoa, Inc. 20,100 157,182 Dow Chemical Co. (The) 9,000 289,530 E.I. du Pont de Nemours & Co. 9,800 514,500 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 9,400 259,534 HB Fuller Co. 8,400 317,604 International Paper Co. 4,400 194,964 Nucor Corp. 6,200 268,584 PPG Industries, Inc. 1,900 278,179 Rio Tinto PLC ADR (United Kingdom) 2,300 94,484 Capital goods (2.8%) Cummins, Inc. 2,800 303,688 Eaton Corp PLC 9,800 644,938 Emerson Electric Co. 3,100 169,074 Illinois Tool Works, Inc. 9,300 643,281 Ingersoll-Rand PLC 4,500 249,840 Lockheed Martin Corp. 3,000 325,380 McDermott International, Inc. † 26,700 218,406 Northrop Grumman Corp. 6,200 513,360 Parker Hannifin Corp. 4,800 457,920 Raytheon Co. 9,700 641,364 Staples, Inc. 6,700 106,262 United Technologies Corp. 4,900 455,406 Communication services (2.8%) AT&T, Inc. 27,900 987,660 Comcast Corp. Class A 28,300 1,185,203 Juniper Networks, Inc. † 6,000 115,860 Time Warner Cable, Inc. 3,500 393,680 Verizon Communications, Inc. 23,140 1,164,868 Vodafone Group PLC ADR (United Kingdom) 34,700 997,278 Conglomerates (1.4%) 3M Co. 3,000 328,050 General Electric Co. 53,700 1,245,303 Tyco International, Ltd. 24,600 810,570 Consumer cyclicals (6.2%) ADT Corp. (The) † 8,050 320,793 Bed Bath & Beyond, Inc. † 12,100 857,890 CBS Corp. Class B 8,900 434,943 Ford Motor Co. 51,000 788,970 COMMON STOCKS (60.6%)* cont. Shares Value Consumer cyclicals cont. General Motors Co. † 7,800 $259,818 Hasbro, Inc. 5,100 228,633 Home Depot, Inc. (The) 4,500 348,615 Johnson Controls, Inc. 19,600 701,484 Kimberly-Clark Corp. 1,700 165,138 Macy’s, Inc. 17,100 820,800 Marriott International, Inc. Class A 9,818 396,353 Owens Corning, Inc. † 7,800 304,824 PulteGroup, Inc. † 15,400 292,138 Target Corp. 15,800 1,087,988 Time Warner, Inc. 24,100 1,393,461 TJX Cos., Inc. (The) 6,000 300,360 Twenty-First Century Fox, Inc. 14,500 472,700 Viacom, Inc. Class B 7,800 530,790 Wal-Mart Stores, Inc. 1,500 111,735 Walt Disney Co. (The) 11,600 732,540 Consumer finance (0.3%) American Express Co. 6,200 463,512 Consumer staples (4.4%) Altria Group, Inc. 12,900 451,371 Avon Products, Inc. 5,800 121,974 Coca-Cola Co. (The) 6,700 268,737 Coca-Cola Enterprises, Inc. 17,300 608,268 Colgate-Palmolive Co. 3,900 223,431 CVS Caremark Corp. 19,300 1,103,574 General Mills, Inc. 10,300 499,859 Kellogg Co. 6,300 404,649 Lorillard, Inc. 5,000 218,400 McDonald’s Corp. 4,700 465,300 PepsiCo, Inc. 3,700 302,623 Philip Morris International, Inc. 21,180 1,834,611 Procter & Gamble Co. (The) 10,500 808,395 Walgreen Co. 4,200 185,640 Energy (7.6%) Anadarko Petroleum Corp. 6,600 567,138 Chevron Corp. 9,200 1,088,728 ConocoPhillips 8,000 484,000 Exxon Mobil Corp. 43,100 3,894,084 Halliburton Co. 20,200 842,744 Marathon Oil Corp. 27,900 964,782 Noble Corp. 7,700 289,366 Occidental Petroleum Corp. 8,500 758,455 Phillips 66 2,600 153,166 Royal Dutch Shell PLC ADR (United Kingdom) 32,235 2,056,593 Schlumberger, Ltd. 4,676 335,082 Southwestern Energy Co. † 10,400 379,912 Suncor Energy, Inc. (Canada) 21,800 642,882 Total SA ADR (France) 8,100 394,470 Valero Energy Corp. 2,600 90,402 Financial (0.3%) CME Group, Inc. 6,700 509,066 Health care (10.5%) AstraZeneca PLC ADR (United Kingdom) 7,200 340,560 Baxter International, Inc. 14,000 969,780 4 Putnam VT George Putnam Balanced Fund COMMON STOCKS (60.6%)* cont. Shares Value Health care cont. Bristol-Myers Squibb Co. 7,700 $344,113 CareFusion Corp. † 13,700 504,845 CIGNA Corp. 12,800 927,872 Covidien PLC 12,525 787,071 Eli Lilly & Co. 8,200 402,784 GlaxoSmithKline PLC ADR (United Kingdom) 13,700 684,589 Johnson & Johnson 34,200 2,936,411 Medtronic, Inc. 9,800 504,406 Merck & Co., Inc. 31,500 1,463,175 Novartis AG ADR (Switzerland) 6,900 487,899 Pfizer, Inc. 58,515 1,639,005 Quest Diagnostics, Inc. 5,700 345,591 Sanofi ADR (France) 9,400 484,194 St. Jude Medical, Inc. 16,100 734,643 Stryker Corp. 7,000 452,760 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 13,000 509,600 Thermo Fisher Scientific, Inc. 11,400 964,782 UnitedHealth Group, Inc. 17,800 1,165,544 Zimmer Holdings, Inc. 8,500 636,990 Zoetis, Inc. 18,443 569,703 Insurance (4.0%) Aflac, Inc. 3,800 220,856 Allstate Corp. (The) 2,500 120,300 American International Group, Inc. † 15,900 710,730 Chubb Corp. (The) 6,400 541,760 Hartford Financial Services Group, Inc. (The) 15,900 491,628 Marsh & McLennan Cos., Inc. 21,900 874,248 MetLife, Inc. 24,500 1,121,120 Progressive Corp. (The) 6,400 162,688 Prudential Financial, Inc. 16,600 1,212,297 Sun Life Financial, Inc. (Canada) 9,500 281,390 Travelers Cos., Inc. (The) 12,800 1,022,976 Investment banking/Brokerage (1.1%) Charles Schwab Corp. (The) 23,200 492,536 Goldman Sachs Group, Inc. (The) 7,580 1,146,475 Morgan Stanley 11,550 282,167 Real estate (0.4%) Equity Residential Trust R 3,352 194,617 Prologis, Inc. R 4,872 183,772 Public Storage R 1,500 229,995 Technology (5.8%) Apple, Inc. 1,193 472,523 Cisco Systems, Inc. 53,400 1,298,154 EMC Corp. † 41,900 989,678 Hewlett-Packard Co. 8,400 208,320 Honeywell International, Inc. 19,900 1,578,865 IBM Corp. 3,000 573,330 Intel Corp. 14,100 341,502 L-3 Communications Holdings, Inc. 11,000 943,140 Micron Technology, Inc. † 20,000 286,600 Microsoft Corp. 24,500 845,985 NetApp, Inc. † 6,800 256,904 Oracle Corp. 8,800 270,336 Qualcomm, Inc. 6,500 397,020 SanDisk Corp. † 5,800 354,380 COMMON STOCKS (60.6%)* cont. Shares Value Technology cont. Texas Instruments, Inc. 11,400 $397,518 Xilinx, Inc. 10,500 415,905 Yahoo!, Inc. † 10,000 251,100 Transportation (0.6%) Delta Air Lines, Inc. † 14,800 276,908 FedEx Corp. 1,300 128,154 United Continental Holdings, Inc. † 10,700 334,803 United Parcel Service, Inc. Class B 3,800 328,624 Utilities and power (2.8%) Ameren Corp. 12,200 420,168 American Electric Power Co., Inc. 10,200 456,756 Calpine Corp. † 15,100 320,573 Dominion Resources, Inc. 4,600 261,372 Duke Energy Corp. 5,566 375,705 Edison International 13,500 650,160 Entergy Corp. 6,320 440,378 FirstEnergy Corp. 17,600 657,184 NextEra Energy, Inc. 4,600 374,808 PG&E Corp. 17,040 779,239 Total common stocks (cost $69,486,514) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.8%)* Principal amount Value U.S. Government Agency Mortgage Obligations (7.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $788,194 $857,395 5s, August 1, 2033 245,580 265,101 4 1/2s, August 1, 2041 843,149 893,969 4 1/2s, TBA, July 1, 2043 4,000,000 4,234,688 4s, TBA, July 1, 2043 2,000,000 2,084,219 3 1/2s, May 1, 2043 995,966 1,001,880 3 1/2s, TBA, July 1, 2043 1,000,000 1,015,625 3s, TBA, July 1, 2043 3,000,000 2,933,438 Total U.S. government and agency mortgage obligations (cost $13,513,706) U.S. TREASURY OBLIGATIONS (9.6%)* Principal amount Value U.S. Treasury Notes 3 1/2s, February 15, 2018 $2,620,000 $2,883,126 3s, September 30, 2016 6,310,000 6,763,038 2 5/8s, April 30, 2016 2,250,000 2,376,018 1 3/4s, May 15, 2023 980,000 917,816 1s, August 31, 2016 750,000 755,766 0 5/8s, April 30, 2018 2,830,000 2,734,930 Total U.S. treasury obligations (cost $16,689,317) CORPORATE BONDS AND NOTES (13.8%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $37,000 $34,994 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 13,000 12,441 Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) 35,000 33,186 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 38,000 46,891 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 60,000 71,197 Putnam VT George Putnam Balanced Fund 5 CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Basic materials cont. CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 $40,000 $47,855 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 55,000 64,665 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 28,610 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 80,000 75,711 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 53,012 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,386 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 20,000 20,035 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 35,000 38,765 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 174,069 International Paper Co. sr. unsec. notes 9 3/8s,2019 63,000 82,175 International Paper Co. sr. unsec. notes 8.7s,2038 10,000 13,572 International Paper Co. sr. unsec. notes 7.95s,2018 35,000 42,855 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 52,000 51,178 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 30,106 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 44,138 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 66,572 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 126,896 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 33,000 34,056 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,393 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 35,044 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 50,979 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 145,000 167,398 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 60,000 72,028 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,505 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 103,631 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 132,270 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 153,503 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,272 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 120,000 120,325 United Technologies Corp. sr. unsec. notes 5.7s,2040 15,000 17,526 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 34,514 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 19,757 CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Communication services (1.2%) American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 $15,000 $13,755 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 R 85,000 89,824 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 200,000 229,652 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 169,000 147,035 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 28,289 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 110,000 107,249 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 20,000 24,203 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 27,228 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 112,910 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,359 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 65,775 Orange S.A. sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,466 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 58,145 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,769 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 32,214 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 192,636 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 39,409 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 45,000 59,557 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 30,000 31,050 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 136,313 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 98,368 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 61,205 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 43,748 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 136,826 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 172,688 Consumer cyclicals (1.0%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s,2042 42,000 35,656 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s,2022 58,000 53,334 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 110,000 140,154 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 69,063 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 20,000 20,877 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s,2019 120,000 135,048 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 75,000 79,595 6 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 $20,000 $23,564 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 200,000 208,930 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 99,247 Hayatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 28,034 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 85,000 115,410 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 48,000 52,024 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 22,000 22,792 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 15,000 17,527 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 21,270 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 9,716 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 15,038 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 45,000 45,618 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 162,085 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 63,621 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 24,334 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 11,070 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 5,000 5,893 Time Warner Entertainment Co., LP debs. 8 3/8s,2023 15,000 18,684 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 57,214 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,679 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 45,000 41,699 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 95,000 93,954 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 21,000 27,918 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 38,407 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 160,000 147,345 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 36,670 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 110,000 144,959 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 15,000 14,423 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 162,836 200,672 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 132,914 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 95,000 90,250 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 40,000 41,204 CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Consumer staples cont. Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 $230,000 $306,757 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 5,947 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 230,000 232,919 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 63,473 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 94,855 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 106,353 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 24,014 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 70,000 79,068 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 107,921 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 187,004 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 108,809 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,547 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 35,000 31,662 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 55,000 58,393 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 133,032 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 35,099 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 45,000 53,939 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 68,672 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,552 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,801 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 60,888 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 34,967 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 130,610 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 72,018 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 152,740 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 55,000 58,288 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 164,241 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 93,214 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 138,202 Spectra Energy Partners LP sr. unsec. notes 4.6s,2021 40,000 40,881 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 74,408 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 23,000 29,077 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Energy cont. Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 $30,000 $31,432 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,097 Financials (5.5%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 229,220 Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 98,531 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 64,599 American Express Co. sr. unsec. notes 2.65s, 2022 50,000 46,166 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 114,000 139,080 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 173,489 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 83,740 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 73,406 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 231,126 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 152,183 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 302,882 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 234,737 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 52,393 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 85,000 76,551 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 130,000 123,500 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 160,000 168,689 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 15,000 18,900 Citigroup, Inc. sub. notes 5s, 2014 140,000 145,492 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 39,393 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 73,637 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 192,000 Credit Suisse of New York sr. unsec. notes 5.3s,2019 100,000 112,499 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 115,877 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 15,000 17,249 EPR Properties unsec. notes 5 1/4s, 2023 R 50,000 48,591 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 125,490 GATX Financial Corp. notes 5.8s, 2016 80,000 88,157 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 215,000 222,794 General Electric Capital Corp. sr. unsec. unsub. notes Ser. MTN, 5 7/8s, 2038 149,000 164,013 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 105,000 122,018 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s,2019 210,000 248,418 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 282,899 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 124,547 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 60,000 56,848 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 147,567 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 300,000 301,650 CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Financials cont. HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 $100,000 $101,625 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 46,350 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 124,300 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.275s, 2047 488,000 370,880 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 100,000 104,878 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 202,562 Loews Corp. notes 5 1/4s, 2016 35,000 38,377 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 169,298 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 190,515 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 357,272 Nationwide Financial Services, Inc. notes 5 5/8s,2015 50,000 53,070 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 74,786 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 205,240 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 55,176 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,212 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 33,000 34,783 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 305,000 329,400 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 34,125 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 37,000 34,965 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 41,688 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 75,000 96,188 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 40,000 39,208 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 140,000 154,851 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 40,000 37,495 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 106,211 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 232,562 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.273s, 2037 270,000 222,102 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 46,904 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 81,371 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 48,850 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 53,233 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 336,629 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 100,385 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Financials cont. Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity $140,000 $139,300 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 119,093 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 30,000 32,175 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 704,315 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 58,709 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 31,984 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 77,859 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 15,000 14,789 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 58,358 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,012 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 43,047 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 25,000 21,901 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 20,000 18,658 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 10,000 9,735 WellPoint, Inc. notes 7s, 2019 90,000 108,705 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 80,000 71,027 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 47,000 47,294 Xerox Corp. sr. unsec. notes 6.35s, 2018 60,000 68,765 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 90,219 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 44,594 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 13,150 14,005 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 48,183 50,592 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 28,816 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 7,000 6,690 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 13,000 11,683 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 65,935 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 94,617 110,229 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 20,887 Utilities and power (1.6%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 60,182 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 20,000 19,372 Beaver Valley Funding Corp. sr. bonds 9s, 2017 23,000 23,347 CORPORATE BONDS AND NOTES (13.8%)* cont. Principal amount Value Utilities and power cont. Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 $120,000 $134,858 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 177,658 195,423 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 33,440 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 104,651 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 66,349 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 103,000 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 99,249 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 34,738 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 100,000 122,839 Electricite de France SA 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 42,247 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 105,000 111,386 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 36,930 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 51,834 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 31,119 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 39,067 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 40,000 45,246 Kansas Gas and Electric Co. bonds 5.647s, 2021 35,771 37,370 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 12,401 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 55,000 49,671 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 55,731 Oncore Electric Delivery Co., LLC 144A sr. notes 4.55s, 2041 60,000 56,909 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 54,271 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 30,000 33,984 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 41,265 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,067 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 230,291 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 102,465 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,482 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 178,744 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 150,000 156,426 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 33,237 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 318,000 Total corporate bonds and notes (cost $21,871,757) Putnam VT George Putnam Balanced Fund 9 CONVERTIBLE PREFERRED STOCKS (0.8%)* Shares Value PPL Corp. $4.75 cv. pfd. 6,805 $357,603 PPL Corp. $4.375 cv. pfd. 5,136 277,909 United Technologies Corp. $3.75 cv. pfd. 9,731 577,632 Weyerhaeuser Co. cv. pfd. Ser. A, zero % † 4,470 228,015 Total convertible preferred stocks (cost $1,352,185) MORTGAGE-BACKED SECURITIES (0.4%)* Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.284s, 2042 $247,392 $257,013 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 781,685 13,496 Ser. T-56, Class 1, IO, zero %, 2043 721,369 5,410 Ser. T-56, Class 2, IO, zero %, 2043 677,505 2,117 Ser. T-56, Class 3, IO, zero %, 2043 569,929 7,480 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.943s, 2032 43,784 23,205 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 27,352 27,352 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 48,654 48,654 Ser. 99-C1, Class G, 6.41s, 2031 97,000 97,970 Ser. 98-C4, Class H, 5.6s, 2035 143,000 152,212 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 95,248 95,915 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 213,344 32,002 Total mortgage-backed securities (cost $722,677) INVESTMENT COMPANIES (0.3%)* Shares Value Vanguard MSCI Emerging Markets ETF 13,900 $539,042 Total investment companies (cost $559,867) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $38,918 IL State G.O. Bonds 4.421s, 1/1/15 65,000 67,776 4.071s, 1/1/14 185,000 187,823 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 64,858 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 39,294 Total municipal bonds and notes (cost $375,203) SHORT-TERM INVESTMENTS (12.6%)* Shares Value Putnam Short Term Investment Fund 0.03% L 21,520,251 $21,520,251 Total short-term investments (cost $21,520,251) Total investments (cost $146,091,477) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $170,282,809. † Non-income-producing security. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,433,867 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds received Principal Settlement $2,047,188) (Unaudited) amount date Value Federal National Mortgage Association, 3s, July1,2043 $2,000,000 7/15/13 $1,955,625 Total 10 Putnam VT George Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,374,561 $— $— Capital goods 4,728,919 — — Communication services 4,844,549 — — Conglomerates 2,383,923 — — Consumer cyclicals 10,549,973 — — Consumer staples 7,496,832 — — Energy 12,941,804 — — Financials 24,294,743 — — Health care 17,856,317 — — Technology 9,881,260 — — Transportation 1,068,489 — — Utilities and power 4,736,343 — — Total common stocks — — Convertible preferred stocks 577,632 863,527 — Corporate bonds and notes — 23,511,744 — Investment companies 539,042 — — Mortgage-backed securities — 762,827 — Municipal bonds and notes — 398,669 — U.S. government and agency mortgage obligations — 13,286,315 — U.S. treasury obligations — 16,430,694 — Short-term investments 21,520,251 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (1,955,625) — Totals by level $— $— The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 11 Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $124,571,226) $159,528,163 Affiliated issuers (identified cost $21,520,251) (Note 6) 21,520,251 Dividends, interest and other receivables 717,501 Receivable for investments sold 224,581 Receivable for sales of delayed delivery securities (Note 1) 2,348,267 Total assets Liabilities Payable to custodian 3,048 Payable for investments purchased 767,081 Payable for purchases of delayed delivery securities (Note 1) 10,796,370 Payable for shares of the fund repurchased 275,176 Payable for compensation of Manager (Note 2) 75,160 Payable for custodian fees (Note 2) 7,118 Payable for investor servicing fees (Note 2) 12,537 Payable for Trustee compensation and expenses (Note 2) 94,655 Payable for administrative services (Note 2) 305 Payable for distribution fees (Note 2) 18,365 TBA sale commitments, at value (proceeds receivable $2,047,188) (Note 1) 1,955,625 Other accrued expenses 50,514 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $247,336,108 Undistributed net investment income (Note 1) 1,199,801 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (113,301,540) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 35,048,440 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $82,232,748 Number of shares outstanding 9,659,636 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $8.51 Computation of net asset value Class IB Net assets $88,050,061 Number of shares outstanding 10,375,071 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $8.49 The accompanying notes are an integral part of these financial statements. 12 Putnam VT George Putnam Balanced Fund Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Dividends (net of foreign tax of $14,236) $1,385,729 Interest (including interest income of $6,661 from investments in affiliated issuers) (Note 6) 748,796 Total investment income Expenses Compensation of Manager (Note 2) 463,353 Investor servicing fees (Note 2) 87,921 Custodian fees (Note 2) 8,358 Trustee compensation and expenses (Note 2) 7,469 Distribution fees (Note 2) 114,151 Administrative services (Note 2) 1,989 Auditing and tax fees 37,190 Other 28,160 Total expenses Expense reduction (Note 2) (2,936) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,676,630 Net realized gain on swap contracts (Note 1) 33 Net realized loss on foreign currency transactions (Note 1) (79) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (45) Net unrealized appreciation of investments and TBA sale commitments during the period 6,235,527 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Decrease in net assets Operations: Net investment income $1,388,870 $3,315,184 Net realized gain on investments and foreign currency transactions 6,676,584 9,661,792 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,235,482 8,328,010 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,652,136) (1,872,551) Class IB (1,595,306) (1,873,492) Decrease from capital share transactions (Note 4) (14,056,272) (23,279,944) Total decrease in net assets Net assets: Beginning of period 173,285,587 179,006,588 End of period (including undistributed net investment income of $1,199,801 and $3,058,373, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/13† .07 .61 (.17) — * .36 * .86 * 43 * 12/31/12 .15 .77 (.17) — .74 1.99 87 12/31/11 .15 .06 (.17) — .74 2.07 100 12/31/10 .16 .58 (.37) — .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h 3.15 237 12/31/08 .33 (4.35) (.47) (.82) .77 g 3.85 140 Class IB 6/30/13† .06 .61 (.15) — * .48 * .73 * 43 * 12/31/12 .13 .77 (.15) — .99 1.74 87 12/31/11 .13 .07 (.15) — .99 1.82 100 12/31/10 .14 .57 (.35) — .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 2.87 237 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 3.59 140 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 14Putnam VT George Putnam Balanced Fund Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and value stocks of large and midsize U.S. companies, with a greater focus on value stocks. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate-to long term maturities (three years or longer). The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The Putnam VT George Putnam Balanced Fund 15 cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. 16 Putnam VT George Putnam Balanced Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $119,044,675 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $85,271,262 $— $85,271,262 12/31/16 33,773,413 — 33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $147,024,927, resulting in gross unrealized appreciation and depreciation of $35,812,288 and $1,788,801, respectively, or net unrealized appreciation of $34,023,487. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion, and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $41,887 Class IB 46,034 Total $87,921 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $13 under the expense offset arrangements and by $2,923 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $129, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Putnam VT George Putnam Balanced Fund17 Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $114,151 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $66,399,833, and $81,455,883, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $16,845,815 and $16,262,559, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 132,745 $1,126,599 347,405 $2,668,117 115,012 $968,228 321,691 $2,432,022 Shares issued in connection with reinvestment of distributions 197,861 1,652,135 245,420 1,872,551 191,513 1,595,306 246,188 1,873,492 330,606 2,778,734 592,825 4,540,668 306,525 2,563,534 567,879 4,305,514 Shares repurchased (934,986) (7,882,906) (1,774,330) (13,608,864) (1,367,874) (11,515,634) (2,424,259) (18,517,262) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: OTC credit default swap contracts (notional) $2,000 As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Credit contracts $33 $33 Total Note 6 — Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $15,519,863 $2,401,909 $17,921,772 $2,498 $— Putnam Short Term Investment Fund* — 36,060,637 14,540,386 4,163 21,520,251 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 18 Putnam VT George Putnam Balanced Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an Putnam VT George Putnam Balanced Fund 19 appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net 20 Putnam VT George Putnam Balanced Fund asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 2nd 1st 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 163, 155 and 139 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the one- and three-year periods ended December 31, 2012 had been favorable, expressed concern about your fund’s fourth quartile performance over the five-year period then ended and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance 2008, which was largely due to the fund’s exposure to mortgage-backed securities and collateralized mortgage obligations. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager replaced the three individuals on the portfolio management team with responsibility for the fund’s equity investments, and that the fund’s relative performance has improved under this portfolio manager, with the fund ranking in the second quartile for the one-year period ended December 31, 2012 and in the first quartile for the three-year period then ended. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT George Putnam Balanced Fund21 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees John A. Hill Putnam Investment Putnam Investor Services, Inc. Jameson A. Baxter, Chair Paul L. Joskow Management, LLC Mailing address: Liaquat Ahamed Kenneth R. Leibler One Post Office Square P.O. Box 8383 Ravi Akhoury Robert E. Patterson Boston, MA 02109 Boston, MA 02266-8383 Barbara M. Baumann George Putnam, III 1-800-225-1581 Charles B. Curtis Robert L. Reynolds Investment Sub-Manager Robert J. Darretta W. Thomas Stephens Putnam Investments Limited Custodian Katinka Domotorffy 57–59 St James’s Street State Street Bank and Trust London, England SW1A 1LD Company Marketing Services Legal Counsel The fund’s Statement of Additional Information contains additional Putnam Retail Management Ropes & Gray LLP information about the fund’s Trustees and is available without One Post Office Square charge upon request by calling 1-800-225-1581. Boston, MA 02109 This report has been prepared for the shareholders of Putnam VT George Putnam Balanced Fund. 282482 8/13 H504 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
